Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al (WO 2012/012647) in view of Yamazawa et al (PG-PUB US 2012/0003504).
Regarding claim 1, Silver et al disclose an electrochemical cell (ABSTRACT). The apparatus comprises 
(1) a reactor body (i.e. at least one reactor chamber, Figures 3 & 10, page 13);
(2) a structural frame in a cassette form within the reactor body for supporting electrodes and membrane (i.e. a rack….one or more securing mechanism, Figures  & 10, page 12-13);
(3) a cathode and an anode supported within the frame (i.e. at least one working electrode and at least one counter electrode in the rack through the securing mechanism, Figures 3 & 10, page 12-13).
Silver teaches that the electrodes are supported apparently by a plurality of grooves (Figure 10). However, if Silver does not teach a plurality of slotted grooves within the frame/cassette for supporting/securing the electrodes, Yamazawa et al disclose an electrochemical cell (ABSTRACT).   Yamazawa teaches that the electrochemical cell is constructed with a cathode 15, an anode 10, and a membrane 19 therebetween, wherein the electrodes is supported/secured within a cassette 20 having a frame 25 comprising a plurality of slotted grooves (Figures 1 & 3, paragraphs [0025] & [0028]).  The teaching of Yamazawa shows that a frame/cassette having a plurality of slotted grooves is an equivalent electrode support/securing structure for an electrochemical cell. Therefore, it would be obvious for one having ordinary skill in the 
Regarding claim 2, Silver teaches that the electrodes may be removable from the cassette (Figures 3 & 10, page 12-13).
Regarding claim 3, Yamazawa teaches that the cathode 15 is coupled to the frame 25 through a wire 16 to an externa circuit 18 (Figure 2, paragraph [0025]).
Regarding claim 4, Yamazawa teaches that a fixer 28 is provided for supporting the cathode 15 (Figure 3, paragraph [0028]).
Regarding claims 5 and 6, Yamazawa teaches that the frame 25 is made of stainless steel (paragraph [0029]).
Regarding claim 7, Silver teaches that the system may include some elements for hydraulic analysis (page 23).
Regarding claim 8, Silver teaches the cassette comprising a plurality of panels/plates (Figures 3 & 10). Yamazawa teaches the frame comprising a plurality of panels/plates (Figures 1 & 3).
Regarding claim 9, Silver teaches that the reactor body may include an element 13 and a conduit for collect and/or recirculate electrode effluent (Figure 6, page 19). 
Regarding claim 10, Silver teaches that the cassette is easily removable from the reactor body (Figure 3, page 12-13).
Regarding claim 11, Yamazawa teaches that the cassette 20 is coupled to a slot 6 for removing the electrode 15 (Figure 1, paragraph [0025]). Silver teaches that the cassette/module is for easy remove (Figures 3 & 10, page 12-13).
Regarding claims 12 and 16, Yamazawa teaches to inject gas to the tank 2 and to supply gas from an inlet 22 (Figure 1, paragraphs [0023] & [0032]).
Regarding claim 13, Silver teaches a reference electrode (page 14).
Regarding claim 14, Silver teaches a sensor 7 (Figure 5, page 17).
Regarding claim 15, Yamazawa teaches that the wires 12 and 16 are connected to an external circuit 18 (Figure 2, paragraph [0025]).
Regarding claim 17, Yamazawa teaches that the frame 25 is provided at the top region of the tank 2 (Figure 1). Silver teaches that the cassette is provided at the top region of the reactor body (Figures 3 & 10).
Regarding claim 18, Yamazawa teaches that the treated substance S is discharged at the bottom of the cell 2 (Figure 1, paragraph [0024]).  It should be noted that claim does not recite any additional structure for sludge based digestion. Moreover, the limitation of “configured for sludge based digestion” is a recitation of intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa et al (PG-PUB US 2012/0003504) in view of Silver et al (WO 2012/012647).
Regarding claim 1, Yamazawa et al disclose an electrochemical cell (ABSTRACT).   The apparatus comprises 
(1) a tank 2 (i.e. at least one reactor chamber, Figure 1, paragraph [0024]);
(2) a cassette 20 having a frame 25 comprising a slotted grooves with the tank 2 (i.e. a rack….slotted grooves, Figures 1 & 3, paragraphs [0025] & [0028]);  
(3) a cathode 15 and an anode 10 (i.e. at least one working electrode and at least one counter electrode, Figures 1, paragraph [0025).
Yamazawa teaches that the cathode 15 is within the cassette 20, but does not teach the anode being in the cassette. However, Silver et al disclose an electrochemical cell (ABSTRACT). Silver teaches that the electrochemical cell is constructed with a cathode, an anode, and a membrane, wherein the electrodes and the membrane are placed in a cassette in the reactor body for easy maintenance and replacement (Figures 3 & 10, page 12-13). Therefore, it would be obvious for one having ordinary skill in the art to arrange both anode and cathode within the cassette as suggested by Silver in order to easily clean and maintain the components of the cell within the device of Yamazawa.
Regarding claim 2, Silver teaches that the electrodes may be removable from the cassette (Figures 3 & 10, page 12-13).
Regarding claim 3, Yamazawa teaches that the cathode 15 is coupled to the frame 25 through a wire 16 to an externa circuit 18 (Figure 2, paragraph [0025]).
Regarding claim 4, Yamazawa teaches that a fixer 28 is provided for supporting the cathode 15 (Figure 3, paragraph [0028]).
Regarding claims 5 and 6, Yamazawa teaches that the frame 25 is made of stainless steel (paragraph [0029]).
Regarding claim 7, Silver teaches that the system may include some elements for hydraulic analysis (page 23).
Regarding claim 8, Silver teaches the cassette comprising a plurality of panels/plates (Figures 3 & 10). Yamazawa teaches the frame comprising a plurality of panels/plates (Figures 1 & 3).
Regarding claim 9, Silver teaches that the reactor body may include an element 13 and a conduit for collect and/or recirculate electrode effluent (Figure 6, page 19). 
Regarding claim 10, Silver teaches that the cassette is easily removable from the reactor body (Figure 3, page 12-13).
Regarding claim 11, Yamazawa teaches that the cassette 20 is coupled to a slot 6 for removing the electrode 15 (Figure 1, paragraph [0025]). Silver teaches that the cassette/module is for easy remove (Figures 3 & 10, page 12-13).
Regarding claims 12 and 16, Yamazawa teaches to inject gas to the tank 2 and to supply gas from an inlet 22 (Figure 1, paragraphs [0023] & [0032]).
Regarding claim 13, Silver teaches a reference electrode (page 14).
Regarding claim 14, Silver teaches a sensor 7 (Figure 5, page 17).
Regarding claim 15, Yamazawa teaches that the wires 12 and 16 are connected to an external circuit 18 (Figure 2, paragraph [0025]).
Regarding claim 17, Yamazawa teaches that the frame 25 is provided at the top region of the tank 2 (Figure 1). Silver teaches that the cassette is provided at the top region of the reactor body (Figures 3 & 10).
Regarding claim 18, Yamazawa teaches that the treated substance S is discharged at the bottom of the cell 2 (Figure 1, paragraph [0024]).  It should be noted that claim does not recite any additional structure for sludge based digestion. Moreover, the limitation of “configured for sludge based digestion” is a recitation of intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Double patenting rejections are withdrawn in light of the TD filed on 4/13/2021.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It should be noted that the rejections on page 3 of previous office action are based on the combined teaching of Silver/Yamazawa while the rejections on page 6 of previous office action are based on the combined teaching of Yamazawa /Silver. They are different ground of rejections. The examiner has provided sufficient reasons to combine the teaching of Silver with Yamazawa. Therefore, the examiner has established a prima facie case of obviousness by combining Silver with Yamazawa. Since the applicant has not provided any factual evidence to show that incorporating Silver would have render the benefit of Yamazawa unsatisfactory, applicant argument is not found convincing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795